Case 1:18-cv-00444-RGA Document 25-1 Filed 12/10/18 Page 1 of 1 PageID #: 266



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

      FINNAVATIONS LLC,

                   Plaintiff,
                                                           C.A. No. 1:18-cv-00444-RGA
            v.

      PAYONEER INC.,

                   Defendant.


                       [PROPOSED] ORDER GRANTING
                 DEFENDANT’S MOTION FOR EXCEPTIONAL CASE

      Having considered Defendant’s Motion for Exceptional Case (“Motion”), IT IS

HEREBY ORDERED this ____ day of __________, 2018, that the Motion is GRANTED.


                                         ___________________________________
                                            United States District Court Judge
